Citation Nr: 1446849	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-09 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to July 1967, to include service in the Republic of Vietnam from August 1966 to July 1967. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas, which denied the Veteran's claim for service connection for PTSD. 

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board).  A hearing transcript has been associated with the claims file.  

In April 2014, the Board remanded the Veteran's claim for service connection for PTSD for additional development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As a final preliminary matter, the Board notes that, the Veteran also has electronic Virtual VA paperless claims files.  A review of the documents in Virtual VA reveals a copy of the February 2013 hearing transcript as well as VA treatment records dated through February 2013.  These records have been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.


FINDING OF FACT

Resolving all doubt in his favor, the evidence shows that the Veteran has diagnoses of PTSD and major depressive disorder in conformance with the standards of DSM-IV; there is credible supporting evidence that a claimed in-service stressor occurred; and the medical evidence of record links the diagnoses of PTSD and major depressive disorder to the in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that he currently has an acquired psychiatric disorder, to include PTSD and major depression, as the result of his service in the Vietnam War.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under the laws administered by VA, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  38 C.F.R. § 3.304(f).  With regard to the second PTSD element, as set forth in 38 C.F.R. § 3.304(f), the evidence necessary to establish that the claimed in-service stressor actually occurred will vary depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41092 (July 15, 2010).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In the present case, the Board finds that the Veteran has confirmed DSM-IV diagnoses of PTSD and major depressive disorder.  Although the February 2012 VA psychologist determined that the Veteran did not meet the diagnostic criteria for PTSD, the VA examination from June 2014 reflects confirmed diagnoses of PTSD and major depressive disorder.  When the evidence is in relative equipoise, reasonable doubt must be decided in the Veteran's favor.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran currently has diagnoses of PTSD and major depressive disorder, which the Veteran claimed as PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As for the in-service stressor, the Board notes that, the Veteran's service personnel records indicate that the Veteran was assigned to 278th Signal Company (SPT) USARPAC (Vietnam) from August 1966 to August 1967.  The Veteran's description of his in-service experiences included statements that the Veteran was order to retrieve the dead bodies out of a burning vehicle and another incident where he was given a cluster bomb that was armed but failed to detonate.  Thus, the Veteran's claimed stressors are clearly related to his fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).  Additionally, in a June 2014 examination report, a VA psychologist diagnosed the Veteran with PTSD due to his traumatic conditions in a combat area, thereby confirming that his claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to those claimed stressors.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (VA mental health practioners presumably make such diagnoses in accordance with DSM-IV as to both adequacy of symptomatology and sufficiency of the claimed stressor).  Furthermore, the Veteran's DD Form 214 and his personnel records show that he was awarded the Vietnam Service Medal, and the Vietnam Campaign Medal; therefore, the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  Resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's lay statements regarding his in-service stressors are credible and sufficient to establish the occurrence of the claimed in-service stressor pursuant to 38 C.F.R. § 3.304(f)(3).

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service stressors, the record shows that the Veteran's PTSD and major depression has been linked to his experience in service.  VA examination from June 2014 shows diagnoses of PTSD linked to the Veteran's stressful conditions while serving in a combat area.  The VA psychologist in June 2014 also diagnosed the Veteran with major depressive disorder, which he opined was at least as likely as not caused by the Veteran's experiences in a combat zone.  The VA psychologist noted that there are clear life events including the Veteran's health, children's death, and financial strain that have impacted his depression, although an exact percentage cannot be assigned without mere speculation.  With regards to anxiety, the VA psychologist found that the anxiety symptoms are a part of the Veteran's PTSD and is not an independently diagnosed condition.  The June 2014 opinion was based upon a review of the Veteran's medical history, evaluation of the Veteran, and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Accordingly, given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that record evidence establishes a nexus between the Veteran's current psychiatric disability and active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD with major depressive disorder have been met.  The appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and major depressive disorder is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


